28 Mich. App. 517 (1970)
184 N.W.2d 517
PEOPLE
v.
COLE
Docket No. 8458.
Michigan Court of Appeals.
Decided December 7, 1970.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Angelo A. Pentolino, Assistant Prosecuting Attorney, for the people.
M. John Shamo, for defendant on appeal.
*518 Before: McGREGOR, P.J., and HOLBROOK and O'HARA,[*] JJ.
PER CURIAM.
Defendant was convicted upon a jury verdict of assault with intent to rob, not being armed, (MCLA § 750.88 [Stat Ann 1962 Rev § 28.283]), and was sentenced to 7 to 15 years in prison. From this verdict he appeals.
Defendant assigns two errors for review. First, he contends that his arrest was improper and his conviction, therefore, void. Assuming that defendant's arrest was illegal, all proceedings thereafter are not necessarily rendered void, as he contends. People v. Nawrocki (1967), 6 Mich. App. 46. We have examined the record and find that the arrest proceeded from a complaint and identification by the victim, and that the arrest was proper. Furthermore, defendant failed to object to any alleged irregularities regarding his arrest until this appeal.
Prior to trial, defendant made an inculpatory statement to police regarding this crime. He contends that it was reversible error for the jury, prior to a Walker hearing,[1] to have learned of the existence of this statement. We find this issue to be without merit, inasmuch as, after the jury was made aware of the statement, the judge excused the jury, conducted a Walker hearing, and ruled that the defendant's statement was admissible. Defense counsel made no objection to its admissibility at trial.
Conviction is affirmed.
NOTES
[*]  Former Supreme Court Justice, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.
[1]  People v. Walker (On Rehearing, 1965), 374 Mich. 331.